DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant has amended claims 1-13, 15 and 16; and added new claims 17-22 in the amendment filed on 6/8/2022. Claims 1-22 are currently pending in the present application.
Information Disclosure Statement
As required by M.P.E.P. 609, the Applicant's submission of the Information Disclosure Statement dated 6/8/2022 is acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending.

Response to Arguments
Applicant’s arguments filed on 6/8/2022 with respect to claims 1-22 have been fully considered but they are moot in view of the new ground(s) of rejection.

Claim Objections
Claims 1 and 19 are objected to because of the following informalities:  	
	Claims 1 and 19 recite the feature “create a new second deduplication database” which should be written as “create [[a]]the new second deduplication database”.	Appropriate correction is respectfully required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 9 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	As per claims 1, 9 and 19, the claims recite “retrieve or receive metrics data for a first deduplication database within the at least one or more deduplication databases; using the metrics data, determine whether the first deduplication database satisfies any of a set of predetermined conditions”, which the underlined features render the claims indefinite. The claims provide no guidance as to what are the “metrics data” and “a set of predetermined conditions” being identified and/or defined as such, and how is the “metrics data” is used to satisfy or associate with “a set of predetermined conditions” in determining of the first deduplication database? Clarification or correction is respectfully required.

	As per claims 9 and 19, the claims recite “wherein the list of available deduplication databases is a set of deduplication databases associated with a specific data type that are available to be assigned to new clients or subclients”, which renders the claim indefinite because it is unclear as whether “a specific data type” is referred to as “the data type” of the first deduplication database and/or the second deduplication database? Clarification or correction is respectfully required.
	
	Note, the dependent claims are also rejected because they depend on and/or do not remedy the deficiencies inherited by their parent claims.

Allowable Subject Matter
Claims 1-22 would be allowable if rewritten or amended to overcome the claims objection and the rejections as set forth in this Office action.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
After conducting different searches in PE2E - SEARCH, Google Scholar, IEEE and ACM Digital Library, it appears that none of prior arts discloses, teaches or fairly suggests the limitations of (in combination withal other features in the claim):
“receive a request to evaluate performance of at least one or more deduplication databases;
retrieve or receive metrics data for a first deduplication database within the at least one or more deduplication databases;
using the metrics data, determine whether the first deduplication database satisfies any of a set of predetermined conditions;
upon determination that the first deduplication database satisfies at least one condition of the set of predetermined conditions, create a second deduplication database to be associated with a data type that is of the data type of the first deduplication database; and
add the second deduplication database to a list of available deduplication databases, wherein the list of available deduplication databases is a set of deduplication databases of the data type that are available to be assigned to new clients or subclients”, as recited in the independent claims 1, 9 and 19.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bai D. Vu whose telephone number is (571) 270-1751. The examiner can normally be reached 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BAI D VU/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        6/30/2022